Citation Nr: 1432995	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected osteoarthritis, residuals of right knee injury, status post total knee replacement, and service-connected degenerative arthritis, left knee, status post left knee replacement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from October 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a June 2012 decision, the Board denied the Veteran's claim of service connection for a back disorder, to include as secondary to his service-connected bilateral knee disabilities, and his claim for an increased rating for his right knee disability.  The Veteran appealed the portion of the June 2012 decision that denied service connection for a back disorder to the United States Court of Appeals for Veterans Claims (Court).  As such, the June 2012 Board decision is final as to the denial of an increased rating for the Veteran's right knee disability.  In December 2013, the Court issued a Memorandum Decision in which the Board's denial of the claim of service connection for a back disorder was vacated and remanded to the Board for further appellate review.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a June 2014 brief submitted by the Veteran's representative and VA outpatient treatment records dated from September 2010 to April 2012, which were considered by the agency of original jurisdiction (AOJ) in the April 2012 supplemental statement of the case (SSOC), they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As noted by the Court in the December 2013 Memorandum Decision, as the Veteran did not contest the Board's June 2012 conclusions that his back condition did not manifest during, or as a result, of his military service, he has abandoned any argument with respect to the Board's findings as to direct and presumptive service connection.  However, the Court determined that the portion of the June 2012 Board decision that denied service connection for a back disorder as secondary to service-connected bilateral knee disabilities, relied, in part, upon inadequate VA examinations and opinions provided in October 2010 and March 2012.  Specifically, the Court found that, while both VA examiners provided conclusions regarding whether the Veteran's current back disorder is aggravated by his service-connected bilateral knee disabilities, neither examiner provided an adequate rationale in support of their conclusions.  

In this regard, the Court determined that the October 2010 VA examiner provided a conclusory opinion regarding aggravation, which was not supported by an adequate rationale.  The Court also determined that, while the March 2012 VA examiner opined that the Veteran's back disability is a result of aging that would occur without knee problems, the examiner failed to discuss whether the Veteran's bilateral knee prostheses have aggravated his back disorder.  As a result, the Court concluded that the Board relied on inadequate medical opinions in reaching its conclusion, thereby necessitating that the June 2012 decision be vacated and remanded in order to obtain a medical opinion addressing aggravation.  

Based on the foregoing, the Board finds that a remand is necessary in order to obtain an adequate medical opinion that addresses whether the Veteran's current back disorder is aggravated by his service-connected bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA examiner who conducted the Veteran's March 2012 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to provide the following opinion regarding the etiology of the Veteran's current back disorder:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current back disorder - diagnosed as degenerative disc and joint disease of the lumbar spine, with radiculopathy - has been aggravated by the Veteran's service-connected bilateral knee disabilities, to include any residual symptoms or functional impairment caused thereby, to include the use of prostheses.  The examiner should note that "aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A rationale must be provided for any opinion offered.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



